Citation Nr: 0814409	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to January 31, 2001, 
for the award of service connection for enucleation of the 
right eye due to angle closure glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In November 2007, the veteran appeared at the Boise RO and 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims folder.

The veteran and his representative have asserted that a 
November 1981 rating decision that denied service connection 
for a right eye condition should be revised or reversed based 
on a finding of clear and unmistakable error (CUE).  This 
issue was first directly raised at the November 2007 hearing.  
As such a claim has not been previously considered by the RO, 
it is to the RO for appropriate action.


FINDINGS OF FACT

1.  An October 2003 rating decision granted service 
connection for enucleation of the right eye due to angle 
closure glaucoma and assigned a 40 percent disability rating 
effective January 31, 2001.  The veteran was notified of this 
decision in a letter dated November 13, 2003, and he did not 
perfect an appeal.

2.  There is no indication that the veteran filed any 
communication that was intended to be a Notice of 
Disagreement  (NOD) with the assigned effective date prior to 
December 7, 2005.





CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 31, 2001, for the grant of service connection 
for enucleation of the right eye due to angle closure 
glaucoma.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.400, 20.201, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

With respect to the claim for an earlier effective date for 
the grant of service connection for enucleation of the right 
eye due to angle closure glaucoma, the Board notes that 
resolution of the appeal is based on facts that are not in 
dispute, and dependent solely on interpretation of the 
statutes and regulations pertaining to finality and the 
assignment of effective dates.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, because no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement 
arose, if a claim is received within one year after 
separation from service.  Otherwise, the effective date is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  
Unless specifically provided, the effective date will be 
assigned on the basis of the facts as found.  38 C.F.R. § 
3.400(a).  

The record reflects that the veteran first claimed 
entitlement to service connection for a right eye condition 
in November 1981.  This claim was denied by rating decision 
in February 1982, and he was informed of its denial by letter 
later that month.  In March 1982, the veteran was informed 
that his claim had been reviewed due to the submission of new 
evidence but was again denied.

In January 2001, the veteran requested that VA reopen his 
claim of entitlement to service connection for a right eye 
disability, as he had lost his eye due to glaucoma.  Service 
connection was denied in a February 2002 rating decision 
because the veteran had not submitted new and material 
evidence.  He filed an NOD in February 2003.  In October 
2003, the RO issued a rating decision granting entitlement to 
service connection for enucleation of the right eye due to 
angle closure glaucoma and assigned a 40 percent disability 
rating effective January 31, 2001, the date on which the 
veteran had filed his claim to reopen.  He was notified of 
this decision by letter in November 2003.  

In December 2005, the veteran submitted a written request for 
adjustment of the effective date to November 12, 1981, the 
date on which he had submitted his original claim of service 
connection for a right eye condition.  A rating decision was 
issued in April 2006, and the veteran filed an NOD in 
September 2006.  The veteran was issued a Statement of the 
Case (SOC) in September 2006, and he filed a Substantive 
Appeal in October 2006.

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2007).  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file the 
NOD, and the decision becomes final if an NOD is not filed 
within that time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2007).

As noted above, the veteran was sent a letter in November 
2003 notifying him that service connection had been granted 
and that a disability rating and an effective date had been 
assigned.  He did not file a statement seeking an earlier 
effective date until December 2005.  

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court held that, if a claimant wishes to obtain 
an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  

The Board has found no indication that the veteran filed a 
timely NOD to begin the appeals process.  None of the 
correspondences submitted by the veteran in the year 
following the November 2003 notification letter may even 
broadly be construed as an NOD.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201.  A January 2004 letter reflects that the 
veteran submitted claim forms in December 2003 in an effort 
to correct any prior paperwork errors.  This letter indicates 
that the December 2003 submissions were intended to verify 
the veteran's pending claims of entitlement to an increased 
rating for diabetes mellitus, a TDIU, and service connection 
for peripheral neuropathy.  Review of the December 2003 
correspondences reveals that most of these submissions make 
no mention of the right eye claim.  While the right eye 
disability is mentioned on TDIU claim forms from December 
2003 and September 2004, it is only included to the extent 
that the veteran is listing all of his service-connected 
disabilities in order to justify his TDIU claim.  The veteran 
offers no indication that he is dissatisfied with any aspect 
of the disability benefits he was granted for enucleation of 
the right eye and does not otherwise indicate that any future 
correspondence with respect to this issue was forthcoming.   

The Board recognizes that VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  However, in Brannon v. West, 12 Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret an appellant"s submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  In the case at hand, none of the veteran's 
statements may be even broadly construed as a timely NOD.  

Although the veteran's December 2005 statement was clearly 
construed as a new claim for an earlier effective date for 
enucleation of the veteran's right eye, in Rudd, the Court 
made clear that there can be no freestanding claim for an 
earlier effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Consequently, the finality of the effective 
date that was set in the October 2003 rating decision 
precludes an attempt to now claim an earlier effective date 
on grounds other than clear and unmistakable error (CUE).  
Absent a CUE claim, the veteran's claim must be dismissed.    

During the veteran's November 2007 personal hearing before 
the undersigned, his representative raised a claim for 
revision or reversal of the February 1982 rating decision 
denial based on CUE; however, the RO has never addressed a 
claim of CUE in that decision.  Thus, this matter has been 
referred to that office by the Board, in the Introduction 
section of the present decision.






ORDER

Entitlement to an effective date prior to January 31, 2001, 
for the award of service connection for enucleation of the 
right eye due to angle closure glaucoma is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


